MEMORANDUM **
Dario Campos Villar appeals pro se the district court’s judgment dismissing without prejudice his action for failure to appear at a case management conference. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Thompson v. Housing Auth. of the City of Los Angeles, 782 F.2d 829, 832 (9th Cir. 1986) (per curiam), and we affirm. The district court did not abuse its discretion in dismissing this action because Villar failed to appear at the conference even though the court specifically warned Villar that it would dismiss his action if he failed to appear at the conference. See Fed. R.Civ.P. 41(b); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-62 (9th Cir.1992).
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.